/«7?-/V
ORIGINAL                No.    PD-1679-14



                                                             UUUKI Ul- UKIMflNHL HI-TtftLb
                               IN    THE

                                                                   MAR 02 2015
                COURT    OF    CRIMINAL      APPEALS


                              OF    TEXAS
                                                              Abel Acosta, Clerk

                                                                      FILED IN
                RICHARD       EARL    HARTSFIELD,
                              Appellant
                                                         COURT OF CRIMINAL APPEALS

                                    VS.                             MAR 03 2015

                   THE    STATE OF         TEXAS,                Abel Acosta, Clerk
                              Appellee


      Petition    in    Cause       #241-1150-13      from   the
    241st District Court of Smith County/                    Texas
                                    and
   the Court of Appeals for the Twelfth District
           of    Texas,       No.    12-13-000343-CR


         PETITION       FOR    DISCRETIONARY REVIEW




                                           RICHARD    EARL   HARTSFIELD
                                           #1906378
                                           MICHAEL Unit
                                           2664 F.M. 2054
                                           Tennessee Colony,         TX 75886
                                           Pro   Se




       [APPELLANT REQUESTS NO ORAL ARGUMENT]
                                         TABLE   OF    CONTENTS


                                                                             PAGE

Names    of    all    Parties                                                 i



Table    of    Contents                                                       ii



Index    of. Authorities                                                     iii



Statement Regarding No Oral Argument                                          1


Statement       of    the    Case                                             1



Statement of          Procedural History                         ,            1


Ground    for       Review                                                    1



Argument                                                                      1


Prayer for Relief                                                             5


Certificate          of   Service                                             5



APPENDIX

        Court of Appeals1                Memorandum Opinion                   6


EXHIBIT       #1:     "Motion       to   Dismiss      Theft of    Firearm"
                      charge in CAUSE #241-1153-13                            7


EXHIBIT #2:           "Motion to Dismiss Possession of Prohibited
                      Weapon" charge in CAUSE #241-1152-13                    8


EXHIBIT #3:           "Motion to Dismiss Unlawful Possession of
                      Firearm by Felon" charge in CAUSE
                      #241-1151-13




                                                 -ii-
                    STATEMENT          REGARDING      NO    ORAL   ARGUMENT


   No oral argument            is    requested because,            as will be shown

below,    the trial record clearly establishes that the evidence

was/is insufficient to an affirmative finding of a deadly

weapon.


                                    STATEMENT    OF    THE    CASE


   On October 28th,            2013,    Richard Harts'field ("Appellant") was

convicted in the 241st District Court of Smith County,                                Texas

and sentenced to LIFE confinement in the Texas Department of

Criminal    Justice      in Cause       #241-1150-13,          for    the    offense of

Manufacture/Delivery of Controlled Substance In a Drug Free Zone

Notice of Appeal was timely filed (I CR 129, 134).

                         STATEMENT       OF    PROCEDURAL       HISTORY


   On December 03rd,            2014,    the Twelfth Court of Appeals affirmed

the trial court's judgment of a deadly weapon finding. The

Texas Court of Criminal Appeals granted an extension of time to

file this Petition for Discretionary Review.

                                      GROUND    FOR    REVIEW


           DID    THE   12th    COURT    OF    APPEALS       REASONABLY       APPLY
           CLEARLY      ESTABLISHED       FEDERAL       LAW,    UNDER       JACKSON
           v.    VIRGINIA,      99 S. Ct. 2781    (1979),       WHEN IT
           AFFIRMED     THE    JURY'S     AFFIRMATIVE          FINDING    OF A
           DEADLY WEAPON            IN LIGHT   OF     THE    FACTS    IN THIS
           CASE?


                                          ARGUMENT


   Appellant is incarcerated in violation of the Due Process

Clause of the FOURTEENTH AMENDMENT of the United States

Constitution after the Twelfth Court of Appeals [unreasonably

applied clearly established federal law, under JACKSON v.


                                                -1-
VIRGINIA,    because no rational trier of fact            [c]ould have found

the essential elements of an affirmative finding of a deadly

weapon beyond a reasonable doubt in light of the following facts

established       or [lacking]            at trial:

   1) Appellant and another individual were [in the front yard]

      of a home that Tyler police searched                pursuant   to a search

      warrant         on April 11th,       2013 (V RR 140-142);

   2) When the police searched [inside] the said home,               which

      belonged to Appellant's [s]ister (VI RR 190-192), they

      found multiple firearms (V RR 159-168) yet the officer[s]

      conceded that they had no evidence that Appellant                "ever

      touched or used" the weapons               "in any way" and that their

      month[s]-long surveillance of him had offered nothing to

      support any inference that he had ever carried a firearm

      (V RR 239-240,          244-265);

   3) When Appellant was detained while officers searched inside

      the home (V RR 143), Appellant had no weapon on him (V RR

      240,    268);

   4) The home was used by [multiple]              family members of the

      Appellant's and their friends,              many of whom had access and

      entry to the home without permission and assistance from

      Appellant (VI RR 180-198);

   5) Several of the firearms recovered were actually owned by

      other members of the family without any involvement from

      Appellant (VI RR 190-192);

   6) No evidence suggested the Appellant ever knew any weapons

      were    inside    the    home;


                                           -2-
  7) A police officer testified that when Appellant (having

     $585.oo on him,     which the officer termed "a lot of money")

     was arrested outside in      the front yard of the home that

     police recovered the firearms,         Appellant was a good

     distance    from   the nearest   firearm      which was   found   under

     a couch [inside] the home (V RR 268);

  8) None of     the firearms recovered were out in plain view but,

     rather, were in places out of sight many of which were

     difficult to reach and wrapped in blankets or gun bags and

     stored in a hot water heater closet           in such a way that they
                                                   *1
     were "extremely difficult         to get to"       (V RR 284);

  9) The officer who discovered the large amount of firearms in

      the hot water heater closet testified that            "those guns were

      not being used to protect anything. They were just in the

      hot water heater closet"        (V RR 283,   284);

  ID) Although Appellant went to trial for possession of or

      distribution of cocaine,        no evidence at trial established

      he ever possessed or distributed any narcotics; and,

  11) State's Exhibit #12,0 showed that the drugs recovered by

      police were in different rooms than those of the firearms

      (XI RR).

   Appellant also contends that the trial court's judgment as to

the deadly weapon finding should be reversed because after Appel-


    *1 The police officer testified that "to go in this hot water heater
      closet, the door opens into it, so you had to open the door, squeeze
       in and then try to get the door closed behind you to actually get in
      the room" (V RR 284).




                                      -3-
lant's conviction on October 28th,                 2013,     the State successfully

moved on October 31st,       2013      to dismiss       it's three        indictments
                                                                            *2
against Appellant, which were: (1) Theft of Firearm,                              (2) Posses-
                                 Tig
sion of Prohibited Weapon, and (3) Unlawful Possession of Firearm
          *A
by Felon.

    The Court of Appeals affirming the trial court's deadly weapon

finding also was an [unreasonable application of federal law

under JACKSON v. VIRGINIA because Appellant's case is identical
                                                        *5
to the prisoner's case in WYNN v. STATE                      in which this Court

upheld the Houston Court of Appeals' holding that there was "no

support for a deadly weapon finding where,                       in part,    the Defendant

was in the patrol car when officers searched the house and was

not within reach of the narcotics and gun,                       the guns were found in

a   different   bedroom   than   the narcotics,            and    the   Defendant was     one

of several people with access to the house." The Tyler Court of

Appeals's reasoning for affirming the trial court's deadly weapon

finding in this case was: l)the large amount and type of firearms

discovered,     2) their close,        albeit not immediate,             proximity to the

contraband discovered,       and 3) the aforementioned testimonies of

the officers"      (see APPENDIX,       p.   6,    Court of Appeals'             Memorandum


      *2 seeattryihed EXHIBIT.#1:1 "Motion:to Dismiss Theft of Firearm" charge in
         Cause #241-1153-13, which was GRANTED.

      *3 . ^tiTyhad EXHIBIT #2: "Motion to Dismiss Possession of Prohibited
         Weapon" charge in Cause #241-1152-13, also GRANTED.
      *4 gee aft-arted EXHIBIT #3: "Motion to Dismiss Unlawful Possession of Fire
         arm by Felon" charge in Cause #241-1151-13, also GRANTED.
      *5 847 S.W.2d 357, 360 (Tex. App.            Houston [1st Dist.] 1993), aff'd,
         864 S.W.2d 439 (Tex. Crim. App. 1993).



                                             -4-
Opinion) .

   However,    in light of the (11) aforementioned facts with Appel

lant's supporting arguments in this petition,                "the evidence is"

very "[in]sufficient to support the essential elements of a"

deadly weapon finding      "beyond a reasonable doubt". JACKSON v.

VIRGINIA,    99 S. Ct. 2781,    2786-87    (1979).

                                PRAYER   FOR    RELIEF


   WHEREFORE,    PREMISES CONSIDERED,           Appellant humbly prays that

this Court GRANT this petition,            remand this case back to the

Court of Appeals with instructions to reverse the judgment of

the trial court as to the deadly weapon finding and reform the

judgment to reflect the same.

                                               Respectfully submitted,



                                                RICHARD EARL HARTSFIELI^
                                                #1906378
                                                MICHAEL Unit
                                                2664 F.M. 2054
                                               Tennessee Colony,    TX 75886
                                                Pro   Se


                          CERTIFICATE       OF   SERVICE


   I certify that a true and correct copy of this Petition for

Discretionary Review was served to the State's Attorney by placing

same in the MICHAEL Unit mailbox,              postage pre-paid, on February

,2                                    NO. 12-13-00343-CR


                            IN THE COURT OF APPEALS


                 TWELFTH COURT OF APPEALS DISTRICT


                                      TYLER, TEXAS


RICHARD EARL HARTSFIELD,                          §     APPEAL FROM THE 241ST
APPELLANT


V.                                                §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §     SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION

          Richard Earl Hartsfield appeals his conviction for possession of between four and two
hundred grams of cocaine in a drug free zone with intent to deliver, for which he was sentenced
to imprisonment for life.     In one issue, Appellant argues that the evidence is insufficient to
support the jury's affirmative deadly weapon finding. We affirm.


                                           Background

          On April 11, 2013, Tyler Police Department officers executed a search warrant at a house
where Appellant resided. Appellant was in the front yard when the officers arrived and was
detained while they conducted their search of the premises. As a result of the search, the officers
recovered cocaine and marijuana as well as numerous firearms. Appellant was placed under
arrest.

          Appellant was charged by indictment with possession of between four and two hundred
grams of cocaine in a drug free zone with intent to deliver. The indictment further alleged that
Appellant had been previously convicted of murder.         The State later successfully moved to
amend the indictment to add the allegation that Appellant "used or exhibited a deadly weapon, to
wit: a firearm, for the purpose of protecting his narcotics and profits while conducting illegal
narcotics sales."
        Appellant pleaded "not guilty," and the matter proceeded to a jury trial, following which
 the jury found Appellant "guilty" as charged. The jury further found that Appellant used or
 exhibited a deadly weapon during his commission of the offense. Ultimately, the jury assessed
 Appellant's punishment at imprisonment for life.               The trial court sentenced Appellant
 accordingly, and this appeal followed.


                    Evidentiary Sufficiency of Deadly Weapon Finding

        In his sole issue, Appellant argues that the evidence is insufficient to support the jury's
affirmative deadly weapon finding.
Standard of Review

        The Jackson v. Virginia1 legal sufficiency standard is the only standard that a reviewing
court should apply in determining whether the evidence is sufficient to support each element of a
criminal offense that the state is required to prove beyond a reasonable doubt. See Brooks v.
State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010).              Legal sufficiency is the constitutional
minimum required by the Due Process Clause of the Fourteenth Amendment to sustain a
criminal conviction. See Jackson, 443 U.S. at 315-16, 99 S. Ct. at 2786-87; see also Escobedo
v. State, 6 S.W.3d 1, 6 (Tex. App.-San Antonio 1999, pet. refd). The standard for reviewing a
legal sufficiency challenge is whether any rational trier of fact could have found the essential
elements of the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 320, 99 S. Ct. at
2789; see also Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993). The evidence is
examined in the light most favorable to the verdict. See Jackson, 443 U.S. at 320, 99 S. Ct. at
2789; Johnson, 871 S.W.2d at 186. A successful legal sufficiency challenge will result in
rendition of an acquittal by the reviewing court. See Tibbs v. Florida, 457 U.S. 31, 41^2, 102
S. Ct. 2211, 2217-18, 72 L. Ed. 2d 652 (1982).
        The sufficiency of the evidence is measured against the offense as defined by a
hypothetically correctjury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997). Such a charge would include one that "accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State's burden of proof or unnecessarily restrict
the State's theories of liability, and adequately describes the particular offense for which the
defendant is tried." Id.


       1443 U.S. 307, 315-16, 99 S. Ct. 2781,2786-87, 61 L. Ed. 2d 560 (1979).
Governing Law

        The Texas Penal Code defines a "deadly weapon" as "anything that in the manner of its
use or intended use is capable of causing death or serious bodily injury." Tex. Penal CODE
Ann. § 1.07(a)(17)(B) (West Supp. 2012). A firearm is per se a deadly weapon.                           See Tex.
Penal Code Ann. § 1.07(a)(17)(A) (West Supp. 2014).
        The Texas Court of Criminal Appeals has stated that "use" of a deadly weapon during the
commission of the offense means that the deadly weapon "was employed or utilized in order to
achieve its purpose." Rollerson v. State, 196 S.W.3d 803, 808 (Tex. App.-Texarkana 2006),
affd, 227 S.W.3d 718 (Tex. Crim. App. 2007). On the other hand, to "exhibit" a deadly weapon
means that the weapon was "consciously shown or displayed during the commission of the
offense."' Id. (citing Patterson v. State, 769 S.W.2d 938, 941 (Tex. Crim. App. 1989)). But even
simple possession of a firearm may be sufficient to support a deadly weapon finding if the
possession facilitates the associated felony. See Rollerson, 196 S.W.3d at 941.
        In Patterson, the appellant was convicted of possession of a controlled substance. See
Patterson, 769 S.W.2d at 939. A team executing a search warrant at a private residence found
the appellant sitting on a couch in the living room. See id. A loaded .45 caliber revolver was
found by the arresting officer concealed between the appellant's leg and the end of the sofa. See
id.; see also Rollerson 196 S.W.3d at 808-09. The officer also found the appellant's wallet and
a pistol "boot" holding ammunition for a .45 caliber weapon on a table next to the couch. See
Patterson, 769 S.W.2d at 939; see also Rollerson 196 S.W.3d at 809. The court approved the
intermediate court's determination that a rational trier of fact could find that the appellant "used"
the firearm during the commission of the felony offense of possessing the contraband, in the
sense that the firearm protected and facilitated the appellant's care, custody, and management of
the contraband. See Patterson, 769 S.W.2d at 942.                Therefore, the court held that there was

sufficient evidence to uphold the jury's finding that he used or exhibited a deadly weapon in the
course of possessing the contraband. See id.
       The court of criminal appeals recently discussed its holding in Patterson in Plummer v.
State, 410 S.W.3d 855 (Tex. Crim. App. 2013). Specifically, the court noted the expansion of its
holding in Patterson as follows:

                 A second expansion of Patterson permits deadly weapon findings when a jury could
       infer, in the absence of actual harm or threat, that the weapon "facilitated" the associated felony.
        For example, when a defendant possesses both guns and drugs, a jury may make a deadly weapon
        finding even though he did not overtly use or brandish a gun because the weapon reasonably could
        have "protected and facilitated [the] appellant's care, custody, and management of the
        contraband."


                   A third expansion of Patterson's reach permits a deadly weapon finding even when the
        weapon is not found on or near the defendant. In Coleman v. State, [145 S.W.3d 659 (Tex. Crim.
        App. 2004)], the defendant was handcuffed in a patrol car while police officers searched his house
        and found a large quantity of drugs in a safe, along with two guns and a large amount of cash. [Id
        at 650]. These facts generated a "cumulative effect sufficient to show that the weapons had
        facilitated the possession of drugs by protecting them and the profits from their sale." [Id at 655].
        The nature of the illegal drug trade invites the possibility of violence and encourages drug dealers
        to carry deadly weapons to protect themselves and their inventory. The "drug fortress theory"
        supposes that firearms stored at a drug manufacturing or distribution location might be used to
        defend against police or thieves. A second theory, the "more than strategic proximity theory,"
        requires an evidentiary connection between the guns and drugs to establish that the guns
        "facilitated or could have facilitated the drug trafficking offense." Both theories recognize that
        drug dealers frequently use guns to protect themselves and their merchandise.


Plummer, 410 S.W.3d at 859 [citations omitted]. The court noted that since its holding in
Patterson, it had upheld deadly weapon findings when the evidence showed that the weapon
facilitated the associated felony even though it was not overtly used. See id. at 860.
Firearms and Contraband Recovered from the Residence

       In the case at hand, when conducting their search of the living room area adjacent to the
entryway, officers discovered a .40 caliber Smith & Wesson semiautomatic pistol with a loaded
magazine underneath a sectional couch. Detective Hillary Erbaugh testified that this pistol was
easily accessible to Appellant, even when he was standing outside the house. Erbaugh further
testified that Appellant could reach the pistol, aim, and fire it in about fifteen seconds. Officers
also discovered marijuana on a nearby shelf.
       In the kitchen that adjoined the living room, officers found razor blades in a drawer above
a cabinet, in which they discovered a loaded Glock 23 pistol and a .22 caliber Baretta pistol
concealed in a plastic grocery bag. Erbaugh and Detective Jamie Tarrant testified that, in their
respective experiences with the narcotics world, razor blades were used for cutting up narcotics
such as crack cocaine into smaller amounts.

       Behind a bar in a secondary living area adjacentto the primary living area, officers found
twenty-four grams of marijuana.
       In the bedroom2 near the kitchen, officers discovered on top of a dresser a plastic baggie
containing thirteen grams of cocaine and a digital scale. Sergeant Brian Bulman testified that

       2Officers determined that this bedroom was used by Appellant.
digital scales are often used to weigh narcotics for resale and distribution. Moreover, Erbaugh
testified that the cocaine in the baggie had been part of a "cookie" of crack cocaine and that the
amount was consistent with an amount offered for sale rather than one kept for personal use\
       Finally, in the water heater closet between the kitchen and Appellant's bedroom, officers
found a loaded 9mm Beretta pistol, an unloaded TEC-9 handgun, an unloaded AK-47 rifle, and a
loaded .22 caliber rifle. In the same closet, they found several loaded magazines for the TEC-9
and a large amount of ammunition of various calibers including ammunition for the Glock 23
                                                                                      /J
pistol and the Smith & Wesson pistol.                                                       /"
       Erbaugh, Tarrant, and Bulman each testified that drug dealers commonly possess
firearms to protect their product and the proceeds from its sale. Bulman further testified that
drug dealers often possess firearms as a means of intimidation in dealing with their clients. Each
of these officers also testified that firearms used by drug dealers in this way facilitated their
delivery of controlled substances. Moreover, the officers stated that in theiropinions and based
on their respective training and experiences, Appellant used a firearm to facilitate the offense of
possession of cocaine with intent to deliver.
       The record indicates that none of the firearms located within the home were found in the
precise location as the recovered contraband. Nonetheless, based on ourreview of the record, we
conclude that the plethora of firearms discovered in the residence far exceed the realm of mere
coincidence. See Coleman, 145 S.W.3d at 659 n.14 (automatic weapons or large-bore pistols are
more likely connected to a drug transaction than a hunting rifle or shotgun) (citing United States
v. Moses, 289 F.3d 847, 851 (6th Cir. 2002) (stating that possession of a .22 pistol is not "an
uncommon weapon among those who commit drug offenses")); United States v. Drozdowski,
313 F.3d 819, 823 (3d Cir. 2002) (noting that handguns "are more likelyto be used in connection
with a drug offense than long, hunting guns"); United States v. Cantero, 995 F.2d 1407, 1411
(7th Cir. 1993) (noting that the handgun "is a 'tool of the [drug] trade' because it is easy to
conceal yet deadly"); United States v. Green, 889 F.2d 187, 189 (8th Cir. 1989) ("[u]nlike the
rifle in the hypothetical, however, guns like Green's are used only for personal protection")); see
also, e.g., Gale v. State, 998 S.W.2d 221, 222-23 (Tex. Crim. App. 1999) (guns found in closet
with drugs included "one Ruger-Mini-14 rifle ... an Uzi semi-automatic assault-type rifle, one
nine-millimeter rifle, one nine millimeter handgun").
         Considering the (1) the large number and type of firearms discovered, (2) their close,
albeit not immediate, proximity to the contraband discovered, and (3) the aforementioned
testimonies of the officers, we conclude that these facts generate a cumulative effect sufficient to
show that the weapons facilitated the possession of drugs by protecting them and the profits from
their sale. See Plummer, 410 S.W.3d at 859; Coleman v. State, 145 S.W.3d 655. Therefore, we
hold that the evidence is sufficient to supportthe jury's deadly weapon finding. Appellant's sole
issue is overruled.



                                                   Disposition

         Havingoverruled Appellant's sole issue, we affirm the trial court's judgment.



                                                                 James T. Worthen
                                                                    Chief Justice




Opinion delivered December 3, 2014.
Panel consisted of Worthen, C.J., Griffith, J., andHoyle, J.




                                             (DO NOT PUBLISH)
                                                                                               *"\
                                CAUSE NO. 241-1153-13                            -IW "V '.'* I'--*




THE STATE OF TEXAS                          §              IN TJHE 241ST JUDIC,
                                                                !     I ••'- '
VS.                                         §              DISTRICT CO
                                                                                                  . SMITH CO.. TX
RICHARD HARTSFIELD                           §             SMI                                           OEPUTY

Theft of Firearm
                                   MOTION TO DISMISS


       Now comes theCriminal District Attorney ofSmith County, Texas and asks the Court
to dismiss the above entitled and numbered Cause, for the following reason, to-wit:

On October28,2013, the defendant was convicted and sentenced to LIFE confinement in the Texas
Department of Criminal Justice in cause number 241-1150-13, for the offense of
Manufacture/Delivery of Controlled Substance Ina Drug Free Zone.

       THEREFORE, THE STATE RESPECTFULLY REQUESTS THAT THIS CASE BE
DISMISSED WITHOUT PREJUDICE.




ASSISTANT DI9?RICTj^fTORNEY                          FIRSTASSISTANT DISTRICT ATTORNEY
OR SMITH COUNTYyTEXAS                                SMITH COUNTY, TEXAS



                                    ORDER OF DISMISSAL
        On this daycame to be considered the Motion to Dismiss ofthe State's Attorney filed herein,
 and the Court is satisfied that the reasons so stated are good and sufficient to authonze such
 dismissal. It is therefore, CONSIDERED, ORDERED, AND ADJUDGED that this criminal action
 be and is the same dismissed without prejudice.

        SIGNED THIS     $*      DAY OF      Oc±nfov&                    ,2oi3.
                                  CAUSE NO. 241-1152-13                                    IL

THE STATE OF TEXAS                           §               IN THE f 41ST JUU^IALj

VS.                                          §               DISTRICT COBRT-
                                                                       CI.F.RK ?^1s-1 J,           HCO..TX
RICHARD HARTSFIELD                           §               SMITH CO*JNT                          DEPUTY
Possession of Prohibited Weapon

                                    MOTION TO DISMISS


        Now comes the Criminal District Attorney of Smith County, Texas and asks the Court
to dismiss the above entitled and numbered Cause, for the following reason, to-wit:


OnOctober 28,2013,thedefendant wasconvicted andsentenced to LIFE confinement intheTexas
Department of Criminal Justice in cause number 241-1150-13, for the offense of
Manufacture/Delivery of Controlled Substance In a Drug Free Zone.


        THEREFORE, THE STATE RESPECTFULLY REQUESTS THAT THIS CASE BE
DISMISSED WITHOUT PREJUDICE.




AssistanTdistrict^ttorney                             FIRST ASSISTANT DISTRICT ATTORNEY
or smith count¥ftexas                                 SMITH COUNTY, TEXAS



                                    ORDER OF DISMISSAL
        On this day came to be considered the Motion to Dismiss ofthe State's Attorney filed herein,
and the Court is satisfied that the reasons so stated are good and sufficient to authorize such
dismissal. Itistherefore, CONSIDERED, ORDERED, AND ADJUDGED that this criminal action
be and is the same dismissed without prejudice.

        SIGNED THIS       a\^AYOFOCfrrJbli^                              ,2013.
                                    CAUSE NO. 241-1151-13


THE STATE OF TEXAS                             §             IN THE 2 UST


VS.                                             §            DISTRICT COUR;
                                                                         CIJFfiK ?<11          IFH. SMITH CO.. TX
                                                                                                        0EPUTY
RICHARD HARTSFIELD                              §            SMITH C
Unlawful Possession of Firearm by Felon
                                          MOTION TO DISMISS


        Now comes the Criminal District Attorneyof SmithCounty, Texas andasks theCourt
to dismiss the above entitled and numbered Cause, for the following reason, to-wit:


On October 28,2013, the defendant was convicted and sentenced to LIFE confinement in the Texas
Department of Criminal Justice in cause number 241-1150-13, for the offense of
Manufacture/Delivery of Controlled Substance Ina Drug Free Zone.


        THEREFORE, THE STATE RESPECTFULLY REQUESTS THAT THIS CASE BE
DISMISSED WITH^fTT PREJUDICE.




•ASSISTANT DIS1TRICTA2TORNEY                          FIRSTASSISTANT DISTRICT ATTORNEY
OR SMITH COUNTY^TEXAS                                  SMITH COUNTY, TEXAS



                                          ORDER OF DISMISSAL
         On this day came to be considered the Motion to Dismiss ofthe State's Attorney filed herein,
 and the Court is satisfied that the reasons so stated are good and sufficient to authorize such
 dismissal. It is therefore, CONSIDERED, ORDERED, AND ADJUDGED that this criminal action
 be and is the same dismissed without prejudice.

         SIGNED THIS "3P""dAY OF OC^fob^O                                 ,2013.